Order unanimously reversed in the exercise of discretion with costs, motion denied and cross motion granted. Memorandum: The court denied plaintiffs motion for a protective order precluding the physician chosen by defendant from conducting the examination of plaintiff. Plaintiff contends that the physician should be disqualified from examining her because the physician is a client of the law firm that also represents plaintiff. Although the physician has waived his attorney-client privilege and, thus, the attorney for plaintiff is not precluded from using any information he may have concerning the physician during cross-examination, a conflict of interest still exists. Understandably, plaintiff may be concerned that, because of her attorney’s loyalty to a client of the firm, the attorney may not engage in a vigorous cross-examination of the client. (Appeal from order of Supreme Court, Monroe County, Cornelius, J.—discovery.) Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.